August 17, 2012 Mr. Michael F. Johnson Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Re: Guaranty Federal Bancshares, Inc. Registration Statement on Form S-1 (SEC File No. 333-183062) Dear Mr. Johnson: In connection with the above-referenced Registration Statement, and pursuant to Rule 461 under the Securities Act of 1933, as amended (the “Act”), we hereby join in the request of Guaranty Federal Bancshares, Inc. that the effective date of the Registration Statement be accelerated so that it will be declared effective at 9:00 a.m., Eastern Time, on August 21, 2012 or as soon thereafter as practicable. Pursuant to Rule 460 under the Act, please be advised the undersigned intends to effect the following approximate distribution of copies of the Preliminary Prospectus to be dated August 21, 2012: No. of Copies Institutions Others Total [SIGNATURE PAGE FOLLOWS] Very truly yours, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED SANDLER O’NEILL & PARTNERS, L.P. By: MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By: /s/ William D. Hobbs Name:William D. Hobbs Title:Managing Director By: SANDLER O’NEILL & PARTNERS, L.P. By: Sandler O’Neill & Partners Corp., the sole general partner By: /s/ Robert A. Kleinert Name:Robert A. Kleinert Title:An Officer of the Corporation For themselves and as Representatives of the other Underwriters
